DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 22-41 are currently pending and are addressed below.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/14/2019, 03/19/2021 and 07/12/2021 are being considered by the examiner.

Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39, line 4 recites “the remove center” should be replaced with –the remote center—
--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control system” in claims 22, 24, 31, 33, 35 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
“[0027] The control system 22 includes at least one memory and at least one processor (not shown), and typically a plurality of processors, for effecting control between the teleoperational system 12, medical instrument system 14, the operator input system 16, the image capture system 18, and the display system 20. The control system 22 also includes programmed instructions (e.g., a computer-readable medium storing the instructions) to implement some or all of the methods described in accordance with aspects disclosed herein.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10182873. 
Claim 22 of the instant application is compared to claim 1 of U.S. Patent No. 10182873.
Instant application: 16/214623
U.S. Patent No. 10182873
Claim 22 A medical system, comprising: a manipulator assembly configured to assist in medical procedures;  




sensing elements that sense an arrangement of the surgical arm
a control system configured to: determine a motion limit of the manipulator assembly based on the sensed arrangement of the manipulator assembly

the surgical arm having a motion limit defining a boundary beyond which the surgical arm cannot pass
pre-store a plurality of threshold limits, each of the plurality of threshold limits associated with a medical procedure type and defining a limit of a range to be potentially travelled by the manipulator assembly to suitably perform a procedure of the associated medical procedure type

pre-store a plurality of surgical threshold limits, each of the plurality of surgical threshold limits being associated with a type of surgery, each of the plurality of surgical threshold limits being a boundary defining a limit of a range to be potentially travelled by the surgical arm to suitably perform a surgical procedure for the type of surgery,
select a threshold limit of the plurality of threshold limits based on which medical procedure type is to be performed,

select a surgical threshold limit of the plurality of surgical threshold limits for comparison with the motion limit based on the type of surgery to be performed,

compare the motion limit to the selected surgical threshold limit
provide a notification indicative of whether the selected threshold limit is outside a range of motion bounded by the motion limit.
notify an operator via an output device when the selected surgical threshold limit is outside a range of motion bounded by the motion limit. 


6.	Although the claim 22 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of teleoperational medical system of claim 1 of the U.S. Patent No. 10182873. The claim 22 includes all the limitations except controller determine a motion limit of the manipulator assembly based on the sensed arrangement of the manipulator assembly, however, the surgical arm having a motion limit defining a boundary beyond which the surgical arm cannot pass which is defining the motion limit of the manipulator. It is obvious the controller to determine the motion limit of the manipulator based on the sensor data. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claim to include the step of controller determining the motion limit of the manipulator based on sensor data in order to enhance the operation of the manipulator. 
7.	Claim 22 of the instant application is compared to claim 12 of U.S. Patent No. 10182873.
Instant application: 16/214623
U.S. Patent No. 10182873
Claim 22,  A medical system, comprising: a manipulator assembly configured to assist in medical procedures;  




sensing elements that sense an arrangement of the surgical arm
a control system configured to: determine a motion limit of the manipulator assembly based on the sensed arrangement of the manipulator assembly

the surgical arm having a motion limit defining a boundary beyond which the surgical arm cannot pass
pre-store a plurality of threshold limits, each of the plurality of threshold limits associated with a medical procedure type and defining a limit of a range to be potentially travelled by the manipulator assembly to suitably perform a procedure of the associated medical procedure type

pre-store a plurality of surgical threshold limits, each of the plurality of surgical threshold limits being associated with a type of surgery, each of the plurality of surgical threshold limits being a boundary defining a limit of a range to be potentially travelled by the surgical arm to suitably perform a surgical procedure for the type of surgery,
select a threshold limit of the plurality of threshold limits based on which medical procedure type is to be performed,

select a surgical threshold limit of the plurality of surgical threshold limits for comparison with the motion limit based on the type of surgery to be performed,

compare the motion limit to the selected surgical threshold limit
provide a notification indicative of whether the selected threshold limit is outside a range of motion bounded by the motion limit.
notify an operator via an output device when the motion limit is within a preset tolerance of the selected surgical threshold limit.



8.	Although the claim 22 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of teleoperational medical system of claim 12 of the U.S. Patent No. 10182873. The claim 22 includes all the limitations except controller determine a motion limit of the manipulator assembly based on the sensed arrangement of the manipulator assembly, however, the surgical arm having a motion limit defining a boundary beyond which the surgical arm cannot pass which is defining the motion limit of the manipulator. It is obvious the controller to determine the motion limit of the manipulator based on the sensor data. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claim to include the step of controller determining the motion limit of the manipulator based on sensor data in order to enhance the operation of the manipulator. 
9.	Similar analysis as discussed above for claim 22 is done for method claim 37. Claim 37 of the instant application is compared to claim 18 of U.S. Patent No. 10182873.
10.	Although the claim 37 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of teleoperational medical system of claim 18 of the U.S. Patent No. 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

13.	Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0326318 to Tognaccini et al. in view of US2004/0243147 to Lipow
14.	Regarding claims 22 and 37, Tognaccini discloses a medical system and a method of setting up a medical system (at least [¶ 2-3 & 8] and Fig. 1), comprising: 
a manipulator assembly configured to assist in medical procedures (see at least [¶ 91-92 & 94] and Figs. 1-3);  
one or more sensing elements configured to sense an arrangement of the manipulator assembly (plurality of sensors see at least [¶ 73] )  and 
a control system (see at least [ 0044] and Fig. 1) configured to: 
determine a motion limit of the manipulator assembly based on the sensed arrangement of the manipulator assembly (motion limit see at least [91-94] & Fig. 19-20 ), 
select a threshold limit of the plurality of threshold limits based on which medical procedure type is to be performed (threshold limit is selected based on procedure using specific instrument as shown in Figs 19-20 see at least [¶ 91-93 & 101])
compare the motion limit to the selected threshold limit, provide a notification indicative of whether the selected threshold limit is outside a range of motion bounded by the motion limit (the system compare the motion limit with preprogrammed motion limitation/threshold limit and warn the operator when it is outside the range of motion see at least [¶ 12-14, 83-84 &101-102] and Figs. 21 & 28), and 

Tognaccini does not explicitly discloses pre-store a plurality of threshold limits, each of the plurality of threshold limits associated with a medical procedure type and defining a 
However, Tognaccini discloses that the warning threshold/ (includes motion limits) for warning the operator are programmed into the controller, that means the threshold limits are pre-stored into controller, and the operator is warned when the wrist joint 337 is very close to limit of its range motion (as shown in Fig. 21), that the controller compare the threshold limits with motion limit and warn the operator (at least [¶ 12-14, 72, 83-84 &101-102] and Figs.21 & 28). That means the system store the threshold limit for the system to compare the motion limits with threshold limits to alert the operator in order to enhance the safety. For more clarification about pre-store the motion threshold limit examiner is using a secondary reference of Lipow.
Lipow is directed to surgical robot. Lipow discloses the system store allowable motion of the instruments or other elements of the robotics portion (see at least [107 & 110] and Figs. 8, 12). Therefore, from the teaching of Lipow, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Tognaccini to use the technique of pre-store the motion threshold limit similar to that of teaching of Lipow in order to enhance the surgery safety.

15.	Regarding claim 23, Tognaccini discloses wherein the manipulator assembly comprises an arm having a plurality of links coupled by a plurality of joints ( arm with multiple links see at least Fig. 3). 
 

plurality of joints or of a link of the plurality of links (motion limit is determined based on position joint see at least [100-101] and Figs 19-20). 
17.	Regarding claim 25, Tognaccini discloses, wherein the arm is configured to pivot around a remote center, wherein the determination of the motion limit is based on the position of the joint (the arm (334 & 336 links ) pivot around the remote center (332)) and motion limit is based on the joint see at least Figs. 16, 19-20), and wherein a change in the position of the joint changes a pitch of the arm without translating the remote center ( change in position of the joint 333 change pitch of arm with no translation of the arm 332/remote center see at least Figs. 14, 16 & 19). 
18.	Regarding claim 26, Tognaccini discloses wherein the determination of the motion limit is based on the position of the joint (see at least [100-101] and Figs 19-20), the medical system further comprising: an input device configured to activate a motor to adjust the position of the joint of the plurality of joints to modify the arrangement of the manipulator assembly and change the motion limit (input device 108 & 109 to modify the arrangement of the arm and end effector as shown in Figs. 14 &16 at least [¶ 69 & 104-110] and Figs.19, 28 & 29).

19.	Regarding claim 27, Tognaccini discloses wherein the sensed arrangement comprises a pitch of the arm (pitch of the arm (1902) as shown in Fig. 19 see at least [0073 & 0092]).  


21.	Regarding claim 29, Tognaccini discloses, wherein the selected threshold limit is 
accessed for comparison to the motion limit based upon at least a patient body 
feature (the threshold limits are programmed by the operators, that means the threshold limits are pre-stored and set by the operators based on the movement and motion of the arm which is directly related to natural body orifice/body feature see at least [¶ 06,11-12, 72, 83-84 & 101-108] and Figs. 1-28). 

22.	Regarding claim 30, Tognaccini discloses, wherein the selected threshold limit is 
accessed for comparison to the motion limit based upon at least a patient approach (the threshold limits are programmed by the operators, that means the threshold limits are pre-stored and set by the operators based on the movement and motion of the arm which is directly related to natural body orifice, where the manipulator need to approach the patient in specific way to reach the location of the surgery, that means based on patient approach see at least [¶ 06,11-12, 72, 83-84 & 101-108] and Figs. 1-28). 


Tognaccini does not explicitly disclose the limitation of automatically turn off the notification when the selected threshold limit is within the motion limit.
However, Tognaccini discloses the system is programmed to warn the operator when the instrument reach motion threshold limit with three different colors (green, yellow and red), however when the instrument is operating within the motion threshold limit, the system does not notify the operator. Therefore, it would have been at least obvious, if not inherent for the system automatically turn off the alert if the instrument is operating within the motion threshold limits in order to enhance the safety.

24.	Regarding claim 32, Tognaccini discloses, wherein the notification indicates when the selected threshold limit is outside the range of motion bounded by the 
motion limit (the system compare the motion limit with preprogrammed motion limitation/threshold limit and warn the operator, that means once the threshold limit is selected, the system warn the operator see at least [¶ 12-14, 83-84 &101-102] and Figs. 21 & 28).

25.	Regarding claim 33, Tognaccini discloses, wherein the control system is further 
configured to notify a user via an output device in response to the motion limit being within a preset tolerance of the threshold limit (the system compare the motion limit with 
Tognaccini does not explicitly discloses the surgical threshold limit a preset tolerance and wherein the preset tolerance includes unequal claim dimensions on different sides of the threshold limit.
However, Tognaccini discloses that the warning threshold/ (includes motion limits) for warning the operator are programmed into the controller, that mean the threshold limits are pre-stored into controller, and the operator is warned when the wrist joint 337 is very close to limit of its range motion (as shown in Fig. 21), that the controller compare the threshold limits with motion limit and warn the operator if the comparison result is within a specific range/ preset tolerance (at least [¶ 12-14, 72, 83-84 &101-102] and Figs.21 & 28). Therefore, it would have been at least obvious for the system to have the threshold limit a specific range/preset tolerance and the preset tolerance includes unequal claim dimensions on different sides of the threshold limit, since it has been held to be with in the general skill of a worker in the art to have the preset tolerance includes unequal claim dimensions on different sides of the threshold limit based on it suitability for the intended use as a matter of design choice.
26.	Regarding claim 34, Tognaccini discloses, wherein the notification instructs a user to adjust the manipulator assembly to increase an alignment between the motion limit and the threshold limit (the operator programmed the system for alert using motion limit and motion threshold limit, furthermore, Tognaccini discloses, the system warn the operator with three different colors (green, yellow and red), where green color means instrument is getting closer to its motion limit but still did not reach the maximum motion 
27.	Regarding claim 35, Tognaccini discloses, wherein control system is configured to provide the notification instructing the user to adjust the manipulator assembly only if the motion limit of the manipulator assembly has remaining an available range of motion (the operator programmed the system for alert using motion limit and motion threshold limit, furthermore, Tognaccini discloses, the system warn the operator with three different colors (green, yellow and red), where green color means instrument is getting closer to its motion limit but still did not reach the maximum motion limit (red color), however, if the there is no remaining range motion available, the system wan the operator (yellow or red) so the operator can’t no longer adjust the manipulator because manipulator reach the maximum motion limit see at least [67, 83-84 & 91-93] and Figs. 20-21). 
28.	Regarding claim 36, Tognaccini discloses wherein the control system is further 
configured to change the threshold limit in response to a movement of a patient 
of the medical procedure (the system use sensor to detect position associated with instrument and patient target location, and the system adjusts the motion limit of the instrument in order to perform the procedure of the patient body based on the position of the patient, furthermore, Tognaccini discloses the system warn the operator if the instrument is about to exceed the motion limit of the instrument, that means once the 
29.	Regarding claim 39, Tognaccini discloses wherein the manipulator assembly comprises an arm configured to pivot around a remote center (the arm 334 & 336 links pivot around the remote center (332)) and motion limit is based on the joint see at least Figs. 16, 19-20), the method further comprising: changing the motion limit by adjusting the position of the joint of the plurality of joints to change a pitch of the arm without translating the remote center (change in position of the joint 333 change pitch of arm with no translation of the arm 332/remote center see at least Figs. 14, 16 & 19).  and modify the arrangement of the manipulator assembly and change the motion limit (input device 108 & 109 to modify the arrangement of the arm and end effector as shown in Figs. 14 &16 at least [¶ 69 & 104-110] and Figs.19, 28 & 29).

Conclusion
30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667